Citation Nr: 0005451	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-16 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for deformity 
and degenerative joint disease of the 5th metacarpal, status 
post fractures of the base of the 4th and 5th metacarpals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had confirmed active service from September 1964 
to September 1970 and from June 1975 to May 1977.

In January 1996, service connection for deformity and mild 
degenerative joint disease of the 5th metacarpal, status post 
fracture of the base of 4th and 5th metacarpals was granted 
and rated as noncompensably disabling, effective August 21, 
1995.  The veteran filed notice of disagreement with the 
assigned rating and thereafter a statement of the case was 
issued to him.  On substantive appeal in September 1998, the 
veteran checked that he wanted to appear at a hearing before 
the Board of Veterans' Appeals (Board) held at a local VA 
office.  The veteran was then scheduled for a local hearing 
before a hearing officer, which was held in May 1999.  By a 
February 2000 letter, the Board obtained clarification as to 
whether the veteran still desired a Board hearing.  The 
veteran was advised that he had a right to a Board hearing 
and that the letter was to clarify whether he wanted to 
attended such a hearing.  In response, the veteran again 
indicated that he wanted to attend a hearing before a member 
of the Board at the RO.  

In order to ensure that the veteran's due process rights are 
met, the case is REMANDED for the following:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




